Citation Nr: 1714616	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11-00 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The Veteran, who is the appellant in this case, served on active duty from February 1955 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Houston, Texas, RO has jurisdiction of the current appeal.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to insure a total review of the evidence.

The Veteran testified at an August 2014 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the claims file.    

In October 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  Further discussion of the AOJ compliance with the October 2014 Board Remand directives is included in the Remand section below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The appeal is REMANDED to the AOJ.


REMAND

In October 2014, the Board remanded the TDIU issue to the AOJ in order to provide the Veteran with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), obtain a statement from the Veteran on VA Form 21-8940 regarding the Veteran's post-service educational and employment history, and provide a VA examination by a vocational or similar specialist to help ascertain the effect of the service-connected disabilities on employability.  While the October 2014 Board Remand requested a VA examination to be conducted by a vocational or similar specialist, the Veteran underwent VA examinations in January 2016 and February 2016 by a physician assistant.  Accordingly, the Board finds that the AOJ did not substantially comply with the October 2014 Board Remand directive to provide a VA examination by a vocational or similar specialist because a physician assistant is not similar to a vocational rehabilitation specialist.  See Stegall, 11 Vet. App. 268.  Accordingly, upon Remand, the AOJ should schedule a VA examination by a vocational rehabilitation or similar specialist.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule a VA examination to be conducted by a vocational or similar specialist, if possible, to help ascertain the effect of the service-connected disabilities on employability.  The relevant documents in the claims folder should be made available for review in connection with this examination.

The examiner should provide an opinion as to the Veteran's occupational impairments and limitations resulting from all the service-connected disabilities. The service-connected disabilities are postoperative residuals of resection of radial styloid of the right wrist with arthritis, right upper extremity carpal tunnel syndrome (associated with the right wrist disability), bilateral tinnitus, prostatitis, and chronic strain of the lateral collateral ligament of the left knee.

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.  A rationale should be given for all opinions and conclusions rendered.

2. Thereafter, the AOJ should readjudicate the issue of TDIU.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

